Title: From George Washington to Robert Cary & Company, 28 September 1760
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 28th Septr 1760

Your Letter of the 31st May Via Bristol came to hand a few days ago; and I take the oppertunity by Captn Johnston of Inclosing you my Second Bill of Lading, which is all that Captn Talman gave; as my Steward informd me. You will find by that there was only 50 Hhds Tobacco Shipd pr the Cary, four by mistake being left out (as I wrote you in a Letter of the 28th of April last) which went afterwards in the Russia Merchant with 12 Others consignd to yourselves—I hope they are safe arrivd.
By this conveyance & under the same cover of this Letter, you will receive Invoices of such Goods as are wanting, which please to send as there directed by Captn Johnston in the Spring—and let me beseech you Gentn to give the necessary directions for purchasing of them upon the best Terms—It is needless for me to particularise the sorts, quality, or taste I woud choose to have them in unless it is observd; and you may believe me when I tell you that instead of getting things good and fashionable in their

several kind we often have Articles sent Us that coud only have been usd by our Forefathers in the days of yore—’Tis a custom, I have some Reason to believe, with many Shop keepers, and Tradesmen in London when they know Goods are bespoke for Exportation to palm sometimes old, and sometimes very slight and indifferent Goods upon Us taking care at the sametime to advance 10, 15 or perhaps 20 prCt upon them—My Packages pr the Polly Captn Hooper are not yet come to hand, & the Lord only, knows when they will, without more trouble than they are worth—As to the Busts a future day will determine my choice of them if any are wrote for—Mrs Washington sends home a Green Sack to get cleand, or fresh dyed of the same colour—made up into a handsome Sack again woud be her choice, but if the Cloth wont afford that, then to be thrown into a genteel Night Gown. The Pyramid you sent me last year got hurt, and the broken pieces I return by this oppertunity to get New ones made by them—please to order that they be securely Packd.
I now address Copies of my last by Mr Fairfax, in the Ship Wilson Captn Coolage; and take occasion again to assure you, that the Crops of Tobacco this year will be shorter than you seem to expect—A Very wet Summer was the Cause of a good deal of Tobaccos drawing in the low Grounds, and of its firing on the high Lands—My Steward on York River writes me that their Expectations in those parts are greatly fallen, mine here is not a little shortned—however, if the Frosts dont take what little I have remaining, I purpose to Ship you 40 or 50 Hhds of my own Crop from this River, but how much I shall be able to send you from York River I really cant say till I go down there, which will happen in a very few days, and from thence I will write you again. I shall endeavour however to contribute something towards the dispatch of your Ship. The Bill which I thought I shoud have occasion to draw in favour of Mr Clifton passd my hands the 20th Ulto for £30 Sterling. I have neither seen—nor heard—any thing concerning the Salt from Liverpool yet. I am Gentn Yr Most Obedt Hble Servt

Go: Washington


P.S. Since writing the foregoing Letter, I recollect the expediency of having the Bill of Lading mention’d to be Inclosd in the

first part recorded before I part with it for fear of Accidents—this will consequently prevent its going by Johnston: but the first outward bound Ship from York or James River after I ⟨get⟩ down shall carry it.

